

114 S294 IS: Pro Football Hall of Fame Commemorative Coin Act
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 294IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Portman (for himself, Mr. Manchin, Mr. Blunt, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Kaine, Mr. Moran, Mr. Thune, Mr. Vitter, Mr. Warner, Ms. Ayotte, Mr. Cornyn, Mr. Graham, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in recognition and celebration of the Pro
 Football Hall of Fame.1.Short titleThis Act may be cited as the Pro Football Hall of Fame Commemorative Coin Act.2.FindingsThe Congress finds the following:(1)The Pro Football Hall of Fame's mission is—(A)to honor individuals who have made outstanding contributions to professional football;(B)to preserve professional football's historic documents and artifacts;(C)to educate the public regarding the origin, development, and growth of professional football as an important part of American culture; and(D)to promote the positive values of the sport.(2)The Pro Football Hall of Fame opened its doors on September 7, 1963. On that day, a charter class of 17 players, coaches, and contributors were enshrined. Among the group were such legends as Sammy Baugh, Red Grange, George Halas, Don Hutson, Bronko Nagurski, and Jim Thorpe. Through 2012, 273 members had been elected to the Pro Football Hall of Fame. Three distinct iconic symbols represent an individual's membership in the Hall of Fame: a bronze bust, a Hall of Fame gold jacket, and a Hall of Fame ring.(3)The Pro Football Hall of Fame has welcomed nearly 9,000,000 visitors from around the world since opening in 1963. The museum has grown from its original 19,000-square-foot building to a 118,000-square-foot, state-of-the-art facility, as a result of expansions in 1971, 1978, 1995, and most recently in 2011–2013. In addition, major exhibit renovations were completed in 2003, 2008, and 2009.(4)The Pro Football Hall of Fame houses the world's largest collection on professional football. Included in the museum's vast collection are more than 20,000 three-dimensional artifacts and more than 20,000,000 pages of documents, including nearly 3,000,000 photographic images.(5)The Pro Football Hall of Fame reaches a worldwide audience of nearly 15,000,000 people annually through visitors to the museum, participants in the annual Pro Football Hall of Fame Enshrinement Festival, three nationally televised events, the Hall of Fame's Web site, social media outlets, special events across the country, and through the museum's Educational Outreach video conferencing programs.(6)It is appropriate that these coins are issued in 2019, which is the beginning of the hundred year anniversary of the National Football League.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain 90 percent gold and 10 percent alloy.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain at least 90 percent silver with the remainder copper.(3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.4.Design of coins(a)Design requirements(1)In generalThe design of the coins minted under this Act shall be emblematic of the game of professional football.(2)Designation and inscriptionsOn each coin minted under this Act there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2019; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe design for the coins minted under this Act shall be—(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Pro Football Hall of Fame; and(2)reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2019.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins issued under this Act shall include a surcharge of—(1)$35 per coin for the $5 coin;(2)$10 per coin for the $1 coin; and(3)$5 per coin for the half-dollar coin.(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Pro Football Hall of Fame, to help finance the expansion and renovation of Pro Football Hall of Fame facilities.(c)AuditsThe Pro Football Hall of Fame shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, winning design compensation, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.